Reversing.
Appellant and appellee were rival candidates for the Democratic nomination for county attorney of Floyd county, Ky., at the late primary election. Appellee was awarded the certificate of nomination. Appellant contested. The circuit court dismissed the contest and declared appellee nominated, hence this appeal.
From the evidence it appears that both of them through their friends and with their knowledge and consent, were guilty of violations of the Corrupt Practice Act. It follows, then, that neither appellant nor appellee may be declared to have been nominated the candidate aforesaid at the primary.
Hence the judgment herein is reversed and this cause remanded, with directions that a judgment be entered herein in conformity with this opinion and that each party be required to pay his own costs.
Whole court sitting. *Page 31